FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                     OCTOBER 28, 2021
                                                                 STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                   2021 ND 197

In the Interest of S.A., a child

Jacqueline A. Gaddie, Assistant
States Attorney,                                    Petitioner and Appellee
      v.
K.A., mother,                                     Respondent and Appellant
      and
S.A., a child, and M.R.K., father,
Emily Crothers, Guardian ad Litem,                            Respondents



                                   No. 20210061

In the Interest of H.A., a child

Jacqueline A. Gaddie, Assistant
States Attorney,                                    Petitioner and Appellee
      v.
K.A., mother,                                     Respondent and Appellant
      and
H.A., a child, and J.G., father,
Emily Crothers, Guardian ad Litem,                            Respondents



                                   No. 20210062

Appeals from the Juvenile Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.
AFFIRMED.

Per Curiam.

Jacqueline A. Gaddie, Assistant State’s Attorney, Grand Forks, N.D., for
petitioner and appellee; submitted on brief.

Laura C. Ringsak, Bismarck, N.D., for respondent and appellant; submitted on
brief.
                         Interest of S.A. & H.A.
                        Nos. 20210061 & 20210062

Per Curiam.

[¶1] K.A. appeals from an order entered by the juvenile court determining her
children, S.A. and H.A., to be deprived under N.D.C.C. § 27-20-02(8) (now
N.D.C.C. § 27-20.3-01(5)(a)). The juvenile court ordered the children be
removed from K.A.’s home and placed under the care, custody, and control of
the Director of the Grand Forks County Human Services Zone for appropriate
placement for 12 months. On appeal, K.A. argues the juvenile court erred by
finding the children to be deprived. We conclude the juvenile court’s findings
are supported by clear and convincing evidence and are not clearly erroneous.
We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Lisa Fair McEvers
     Jerod E. Tufte
     Allan L. Schmalenberger, S.J.



[¶3] The Honorable Allan L. Schmalenberger, Surrogate Judge, sitting in
place of Crothers, J. disqualified.




                                      1